Citation Nr: 0535110	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  99-23 939	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed back disorder 
manifested by lumbar facet arthropathy, degenerative changes 
and pain, to include as secondary to a service-connected hip 
disability.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.







ATTORNEY FOR THE BOARD

Hammon, P. J. Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 RO decision.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.  

2.  The veteran did not manifest a low back disability in 
service or for many years thereafter.  

3.  The currently demonstrated lumbar arthropathy, 
degenerative changes and pain are not shown to be due to any 
event or incident of the veteran's period of active service.  

4.  The veteran's low back condition is not shown to have 
been caused or aggravated by his service-connected hip 
disability.  



CONCLUSION OF LAW

The veteran's current back disability, manifested by lumbar 
facet arthropathy degenerative changes and pain, is not shown 
to be incurred in or aggravated by service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002);  38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  

In this regard, the Board notes a January 2004 evidence 
development letter in which the RO advised the veteran of the 
evidence necessary to substantiate his claim for service 
connection, and advised him of his and VA's responsibilities 
under VCAA, to include what evidence he should provide and 
what evidence VA should provide.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
of what VA would do to assist him in the development of his 
claim.  

Although this document was issued after the initial 
adjudication of his service connection claim by the agency of 
original jurisdiction (AOJ), the Board finds that the RO did 
not err with respect to the timing of the VCAA notice 
requirement, as VCAA had not been enacted at the time that 
the RO initially adjudicated the claim for service connection 
in the September 1998 rating decision.  

Furthermore, the Board believes that the AOJ complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and that the AOJ did so prior to the most recent 
transfer of the case to the Board.  

The Board also believes that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices. Therefore, 
the Board believes any defect regarding the timing of VCAA 
notice in this case to be harmless error.  

As to the VA's duty to assist the veteran in obtaining all 
relevant records, the veteran has not asserted that any 
additional evidence substantiating his claim exists, and the 
Board notes that VA has obtained all medical records 
identified by the veteran.  

In fact, in a January 2005 letter to the RO, the veteran 
indicated he had no further evidence to submit in support of 
his claim, and that all his medical records are from Raleigh-
Durham Veterans Administration Medical Center (VAMC).  The 
Board notes that all of the veteran's medical records from 
Raleigh-Durham VAMC were obtained by the RO and are 
incorporated in the claims file.  

Accordingly, the Board finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder, and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

The Board further finds that VA has done everything 
reasonably possible to assist the veteran, to include 
providing VA examinations in October 2000 and August 2003.  
The Board notes that the RO obtained an additional VA 
examination in October 2004 at the specific request of the 
veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his
claim. 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Analysis

The Board notes that the veteran is currently service-
connected for PTSD, currently evaluated as 100 percent 
disabling, and postoperative residuals of avascular necrosis 
of the right and left hips, currently evaluated as 50 percent 
and 30 percent disabling respectively, for a combined rating 
of 100 percent disability.  

In addition, he was granted special monthly compensation 
under 38 U.S.C.A. 
§ 1114 and 38 C.F.R. § 3.350 (i) effective October 2000.  

The veteran is now seeking service connection for a low back 
disorder, claimed as the residual of a motor vehicle accident 
in service or, alternatively, as secondary to his service-
connected hip disability.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).
In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).    

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  In essence, the Board concludes that 
the veteran's current back disability was not incurred in or 
aggravated by service.  

The veteran notes that, during service, he was involved in a 
motor vehicle accident in June 1963 and was initially treated 
at Womack Army Hospital for a lumbar sacral strain.  However, 
a lumbar x-ray study done at the time was negative for any 
physical manifestations of a lumbosacral strain.   

The medical treatment notes dated on June 15, 1963 indicate 
that he was diagnosed with and treated for a fairly marked 
lumbar strain.  

The veteran continued to report lower back pain, but because 
of the absence of any physical or objective medical evidence 
indicating disease or injury of his back, he was ultimately 
referred for a mental health evaluation in July 1963.  He was 
subsequently diagnosed with psychogenic musculoskeletal 
disease.  

In December 1963, the veteran's physical profile reflected a 
chronic low back strain.  

The service medical records also show that, from July 1963 to 
August 1964, the veteran reported having lower back pain on 
numerous occasions, which remained unrelieved in spite of 
varying treatment regimes.  

The veteran's separation examination report notes a back 
injury; however, the clinical evaluation of his spine was 
noted to be normal.  

The Board finds that at most, the veteran's service medical 
records reflect that he may have had a lumbar strain at some 
point as a result of the motor vehicle accident in service; 
however, the facts that there were never any physical 
findings of an actual back injury, that his spine was found 
to be normal upon discharge and that his back pain was 
ultimately diagnosed as psychogenic indicate that a lumbar 
sacral strain, if any, resolved.  

In sum, the service medical records fail to show a chronic 
back injury.  As such, they do not support the veteran's 
claim that his current back disability had its onset during 
military service.

The Board next considered lay statements submitted by the 
veteran's wife and brother in support of his claim.

In a statement dated December 1999, the veteran's wife stated 
that after the motor vehicle accident, the veteran had 
chronic complaints of neck, lower back and hip pain.  

In a statement dated December 1999, the veteran's brother 
stated that he observed the veteran in pain and that he would 
sleep on hard beds or the floor, and use heat to try to 
alleviate the pain; however, he did not specify whether it 
was hip pain or back pain that he observed.  

Although the Board recognizes that the veteran's brother and 
wife are competent to testify as to matters regarding 
symptoms they observed, they are not competent to offer an 
opinion on a matter requiring medical expertise; thus, to the 
extent that they relate the veteran's back pain to his prior 
motor vehicle accident, their statements do not constitute 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In a letter dated in May 1999, a treating VA physician opined 
that the veteran sustained injuries to his back and hips from 
the 1963 motor vehicle accident and that his hip replacement 
surgery was a direct result of the injuries the veteran 
sustained in the accident.  

He further stated that he would have agreed with the ultimate 
diagnosis of psychogenic musculoskeletal disease but for the 
subsequent finding of avascular necrosis, which in his 
opinion, could have been a slow progressive presentation of 
chronic hip and back pain that is not readily identifiable by 
a plain x-ray.  

The physician submitted an addendum in December 1999 
indicating that he was aware that the veteran was not run 
over by a truck, but that did not change his original opinion 
regarding the veteran's injuries.  

In a medical note dated in June 2003, the physician stated 
that the veteran's avascular necrosis of the hips might have 
been caused by the motor vehicle accident, that the veteran 
was not checked at that time by MRI because it did not exist, 
and that plain x-ray studies were not very good at finding 
micro fractures that could have lead to this development 
later in life.  

He further opined that the veteran's hip pain had contributed 
to his back pain in that he had to compensate in his walking, 
which caused him to have to depend on his back muscles for 
further support.  

He went on to admit that, medically, he had no real evidence 
to connect the two disease states, but physiologically it was 
very common to find back pain in patients who had hip 
disorders as a matter of over compensation.

In essence, what the physician claimed was that, if more 
advanced technology had been available at the time of the 
injury, that it would have shown back and hip injuries in the 
form of micro fractures that would eventually manifested 
themselves as avascular necrosis, and that the veteran's back 
pain might be caused by his hip pain from increased 
dependence on his back muscles to walk.  

The Board notes that avascular necrosis developed only in the 
veteran's hips, and not his back, thus to that extent, Dr. 
C.B.'s opinion supports service connection for the veteran's 
hip disorders, which are already service connected.    

With regard to the latter assertion, the Board finds that it 
amounts to mere speculation and conjecture in that, by his 
own admission, he has no real medical evidence to support it.  
Accordingly, the Board finds the opinion carries little 
weight as evidence in support of the veteran's claim.  

The Board places much more probative weight on the reports of 
three VA examinations conducted in October 2000, August 2003 
and October 2004.  

In the October 2000 examination, the medical expert diagnosed 
the veteran with lumbosacral spine with history of lumbar 
facet and degenerative change with anterior osteophyte with 
stiffness, and some discomfort on motion.  He indicated that 
he had reviewed the claims folder and conducted an interview 
and a physical examination of the veteran.  

The VA physician further opined that he did not believe it 
was practical to speculate whether the accident in 1963 was 
responsible for the current findings, though the x-ray 
findings as described were those of a chronic nature.  

Lumbosacral spine x-ray studies taken in the course of the 
August 2003 VA examination revealed degenerative changes of 
the vertebral bodies with an increased number of osteophytes 
at multiple levels. There was joint space narrowing and some 
mild chronic compression of L2 since the last x-ray study in 
October 2000.  No acute bony process was identified.  

The medical expert in the August 2003 examination diagnosed 
the veteran with low back condition and degenerative joint 
disease and opined that it was less likely than not that the 
veteran's current back condition had a causal relationship to 
his bilateral hip conditions.  

The medical expert based his opinion on a review of the 
claims folder, an interview with the veteran and a 
comprehensive physical examination.

The Board notes that the veteran's representative thought the 
basis of the medical expert's opinion was inadequate and 
requested another VA examination.  

Accordingly, another VA examination was conducted in October 
2004.  The medical expert in that case also reviewed the 
file, interviewed the veteran and conducted an extensive 
physical examination.  He diagnosed the veteran with 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine with residuals.  

The medical expert opined that there was no connection 
between the low back condition and the hip condition.  He 
noted that the veteran had degenerative changes in the spine 
and idiopathic avascular necrosis of the hips in 1984, and 
while it was possible to conjecture a connection between the 
two, the veteran had always been felt to have degenerative 
changes in the spine and idiopathic avascular necrosis.  

On that basis, the VA physician stated that he could make no 
connection between the hip disease and back disease without 
resorting to unfounded speculation.  

In sum, the VA examinations indicate that the veteran's 
current back disability is not related to his service or to 
his service-connected hip condition and to conclude otherwise 
would be speculative at best.  

The Board gives great probative weight to the VA examination 
reports because in each case the opinions were based on a 
complete review of the file, an interview with the veteran 
and a complete physical examination, including radiographic 
studies when indicated.  

Turning next to the VAMC clinical records dated from 1984 to 
1998, the Board notes that they contain no evidence of 
complaints of back pain by the veteran.  

In fact, a careful review of the veteran's medical records 
indicate that he only occasionally complained of lower back 
pain beginning in 1998, more than thirty years after his 
discharge from military service.  The majority of his 
complaints of pain were related to his hips.  In addition, he 
has never been hospitalized for back pain or had any back 
surgery.  

An x-ray study of the lumbosacral spine in March 2000 showed 
moderate facet osteoarthritis at L4-5 and severe facet 
osteoarthritis at L5-S1.  

An MRI done in June 2004 showed stable multi-level 
degenerative changes without significant central spinal canal 
stenosis or lateral recess narrowing, and epidural 
lipomatosis at L5-S1 unchanged.  

The lumbosacral x-ray studies since 1984 show progressive 
degenerative changes consistent with osteoarthritis, and none 
of the medical treatment notes, with the exception of the 
June 2003 private medical note mentioned hereinabove, relate 
the veteran's back pain in any way to the motor vehicle 
accident or any other event in service, or to his service-
connected hip disability.  

It is the Board's opinion that the VAMC medical records show 
that the veteran's back pain is from the degenerative joint 
disease due to his osteoarthritis.  This is consistent with 
the lack of medical evidence of any complaints of back pain 
until the late 1990's, when the degenerative joint disease 
had progressed significantly as shown on the x-ray studies of 
record. 

In that regard, the Board notes that there is no evidence 
that the veteran's current osteoarthritis of the spine was 
incurred in or aggravated by service or any incident therein, 
or that it was caused or aggravated by the service-connected 
hip disability.  

Thus, considering all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a current back disorder due to 
disease or injury that was incurred in or aggravated by 
military service or by his service-connected hip disorder, 
therefore, the veteran's claim of service connection must be 
denied.  

Accordingly, the preponderance of the evidence being against 
the claim, the benefit of the doubt doctrine does not apply, 
and there being no basis upon which service connection may be 
granted, the claim must be denied.  



ORDER

Service connection for a back disorder is denied.  







	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


